DETAILED ACTION
1.	This office action is in response to the communication filed on 01/14/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of prior-filed non-provisional applications No. 16/703848, filed on 12/04/2019, and No. 16/251980, filed on 01/18/2019, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Terminal Disclaimer
4.	The terminal disclaimer, filed on 08/17/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10931437 has been reviewed and accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 08/08/2022, with attorney Venkatesh Krishnamoorthy (Reg. No. 52,490).
The application has been amended as follows: 

10. (Currently Amended) The processor-implemented method of Claim [[10]]9, wherein the patient profile information in first EHR block comprises non-personally identifiable (PII) information and the at least one candidate patient profile information in second EHR block comprises PII information.

12. (Currently Amended) The processor-implemented method of Claim [[12]]11, wherein the at least one drug deployment is initiated in response to a public health emergency and the eligibility criteria are based further on risk parameters associated with the public health emergency, wherein the health parameters comprise the risk parameters.

13. (Currently Amended) The method of Claim [[13]]12, wherein the risk parameters comprise locations at risk and the population segments indicate populations at risk from the public health emergency.

Allowable Subject Matter
6.	Claims 1-20 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for facilitating medical treatment information using a blockchain.  Independent claims 1, 14 and 18 identify the uniquely distinct features for obtaining a first set of health parameters and collective demographic information associated with one or more population segments; receiving one or more encrypted first Electronic Health Record (EHR) sub-blocks, wherein the one or more first EHR sub-blocks comprise: (a) patient profile information corresponding to one or more patients, and (b) corresponding patient medical histories for the one or more patients; determining, from the one or more patients, a subset of candidate patients eligible for at least one treatment based on a comparison of information in the one or more EHR sub-blocks with corresponding eligibility criteria for the at least one treatment, wherein the corresponding eligibility criteria are based on one or more of: the first set of health parameters, or the collective demographic information; transmitting, one or more encrypted first sub-blocks, wherein each transmitted first sub-block comprises at least one candidate patient profile and medical information associated with the at least one treatment; and augmenting, in response to a received transaction block with a transaction confirmation, a multi-dimensional blockchain with a multi-dimensional block formed by linking: (i) the transaction block comprising treatment deployment related information associated with the at least one treatment, (ii) A Drug-Device Information (DIR) block comprising the medical information associated with the at least one treatment, and (iii) an EHR block comprising the at least one candidate patient profile information, corresponding candidate patient medical history for the at least one candidate patient, and prescription information for the at least one treatment; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Shah (US 20170091397 A1), discloses a blockchain configured system for facilitating multi-faceted communication between entities over a network, wherein the blockchain configured system entities enables interaction among the entities for processing data records transfer. The other closest prior art, Bisti (US 20180198624 A1), discloses a method for identifying transactions in a private blockchain for optimal transaction tracking, wherein a private blockchain block is created and updated. However, either singularly or in combination, Shah and/or Bisti do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 14, 18, and the respective dependent claims 2-13, 15-17, 19-20 are in condition for allowance. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437